Citation Nr: 0424531	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently assigned a 30 percent evaluation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from December 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2000.  A videoconference hearing was held before the 
undersigned Acting Veterans Law Judge in April 2004.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for an 
increased rating for generalized anxiety disorder.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
Specifically, VA outpatient mental health treatment records 
should be obtained, and a current VA examination provided.  

During the hearing on appeal, the veteran testified that his 
psychiatric care provider at the VA had left and that no 
replacement had been provided.  He has not sought treatment 
from any source other than VA.  Thus, he had gone without 
mental health care for over a year.  Both the veteran and his 
wife testified that his anxiety symptoms had worsened since 
his prescription refills had expired.  During the hearing, 
the veteran's desire to resume mental health care with the VA 
was discussed.  Hopefully, by the time of this remand, the 
situation has been resolved and the veteran is once again 
receiving VA mental health care.  

The veteran's most recent VA examination for purposes of 
compensation took place in February 2000, prior to the 
discontinuance of his psychiatric care.  To constitute a 
useful and pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Additionally, it is desirable for a psychiatrist to comment 
upon the effect the discontinuation of treatment had upon the 
veteran's level of functioning and mental health.  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  The veteran's mental health treatment 
records dated from January 2000 to the 
present should be obtained from the VA 
outpatient clinic in Sarasota.  

2.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for a VA psychiatric examination 
to determined the manifestations and 
severity of his generalized anxiety 
disorder.  The claims folder should be 
provided to and reviewed by the examiner.  
All signs and symptoms necessary for 
rating the condition should be reported in 
detail, with an emphasis on the degree of 
resulting occupational and social 
impairment.  A Global Assessment of 
Functioning (GAF) score should be assigned 
and explained.  The examiner is requested 
to comment upon the effect the 
discontinuation of treatment had upon the 
veteran's level of functioning and mental 
health.  

3.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA), the RO should review 
the claim for an increased rating for 
generalized anxiety disorder.  
Consideration should be given to the 
possibility that staged ratings may be 
appropriate to reflect the veteran's 
medical treatment situation throughout the 
time frame of this appeal.  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


